EXHIBIT 10.1

PURCHASE AGREEMENT

     THIS PURCHASE AGREEMENT (the “Agreement”) is made as of April 5, 2006, by
and between Delta Financial Corporation (the “Company”), a corporation organized
under the laws of the State of Delaware, with its principal offices at 1000
Woodbury Road, Suite 200, Woodbury, New York 11797 and the purchaser whose name
and address is set forth on the signature page hereof (the “Purchaser”).

     IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

               SECTION 1. Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of up to 2,500,000 shares (the “Shares”) of its common stock, par value $0.01
per share (the “Common Stock”).

               SECTION 2. Agreement to Sell and Purchase the Shares. At the
Closing (as defined in Section 3), the Company will, subject to the terms of
this Agreement, issue and sell to the Purchaser, and the Purchaser will buy from
the Company, upon the terms and conditions hereinafter set forth, the number of
Shares at the purchase price shown below:

    Price Per      Number of Shares to Be    Share In    Aggregate  Purchased   
Dollars    Price      $     8.25    $  


 

     The Company proposes to enter into this same form of purchase agreement
with certain other investors (the “Other Purchasers”) and expects to complete
sales of the shares of Common Stock to them. The Purchaser and the Other
Purchasers are hereinafter sometimes collectively referred to as the
“Purchasers,” and this Agreement and the purchase agreements executed by the
Other Purchasers are hereinafter sometimes collectively referred to as the
“Agreements.” The term “Placement Agents” JMP Securities LLC, which is acting as
lead placement agent, and Roth Capital Partners, LLC and SunTrust Capital
Markets, Inc., which are acting as co-placement agents, in connection with the
transactions contemplated by this Agreement.

               SECTION 3. Delivery of the Shares at the Closing. The completion
of the purchase and sale of the Shares (the “Closing”) shall occur at the
offices of Morrison & Foerster LLP, 1290 Avenue of the Americas, New York, New
York 10104 as soon as practicable and as agreed to by the parties hereto, within
three business days following the execution of the Agreements, or on such later
date or at such different location as the Company and the Placement Agents shall
agree in writing, but in any event not prior to the date that the conditions for
Closing set forth below have been satisfied or waived by the appropriate party
(the “Closing Date”). The Purchaser shall be notified by facsimile transmission
or otherwise of the time of the Closing.

--------------------------------------------------------------------------------



     At the Closing, the Company shall deliver to the Purchaser one or more
stock certificates registered in the name of the Purchaser, or in such nominee
name(s) as designated by the Purchaser in writing, representing the number of
Shares set forth in Section 2 above and bearing an appropriate legend, as
described in Section 5.7 below, referring to the fact that the Shares were sold
in reliance upon the exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”), provided by Section 4(2) thereof. The
name(s) in which the stock certificates are to be registered are set forth in
the Stock Certificate Questionnaire attached hereto as part of Appendix I.

     The Company’s obligation to complete the purchase and sale of the Shares
and deliver such stock certificate(s) to the Purchaser at the Closing shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of same-day funds in the full amount of
the purchase price for the Shares being purchased hereunder; (b) completion of
the purchases and sales under the Agreements with the Other Purchasers; and (c)
the accuracy in all material respects of the representations and warranties made
by the Purchasers (as if such representations and warranties were made on the
Closing Date) and the fulfillment in all material respects of those undertakings
of the Purchasers to be fulfilled prior to the Closing. The Purchaser’s
obligation to accept delivery of such stock certificate(s) and to pay for the
Shares evidenced thereby shall be subject to the following conditions, any one
or more of which may be waived by the Purchaser: (a) each of the representations
and warranties of the Company made herein shall be accurate as of the Closing
Date; (b) the delivery to the Purchaser by counsel to the Company of a favorable
legal opinion in substantially the form attached hereto as Exhibit A hereto; (c)
the fulfillment in all material respects of those undertakings of the Company to
be fulfilled prior to Closing; and (d) the receipt by the Placement Agents of
letters from KPMG LLP, independent public or certified public accountants for
the Company, dated the date hereof and the Closing Date, each addressed to the
Placement Agents, in form and substance satisfactory to the Placement Agents.

               SECTION 4. Representations, Warranties and Covenants of the
Company. The Company hereby represents and warrants to, and covenants with, the
Purchaser as follows:

     4.1 Purchase Agreement. The Company has full legal right, corporate power
and authority to enter into this Agreement and to perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed, and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as (i) rights to indemnification hereunder
may be limited by applicable law, and (ii) the enforcement hereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

     4.2 Authorization of the Shares. The Shares have been duly authorized and,
when issued, delivered and paid for in the manner set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free and clear of all
pledges, liens, restrictions and encumbrances (other than restrictions on
transfer under state and/or federal securities laws), and will conform in all
material respects to the description thereof set forth in the Private Placement
Memorandum (defined below). No preemptive rights or other similar rights to
subscribe for or purchase any shares of common stock of the Company exist with
respect to the issuance and sale

- 2 -

--------------------------------------------------------------------------------



of the Shares by the Company pursuant to this Agreement. No further approval or
authority of the stockholders or the Board of Directors of the Company will be
required for the issuance and sale of the Shares to be sold by the Company as
contemplated herein.

     4.3 Offering Materials. The Company has not distributed and will not
distribute prior to the Closing Date any offering material, including, without
limitation, any “free writing prospectus” (as defined in Rule 405 promulgated
under the Securities Act), in connection with the offering and sale of the
Shares other than the private placement memorandum dated March 27, 2006 (the
“Private Placement Memorandum”) or any amendment or supplement thereto. Neither
the Company nor any person acting on its behalf has in the past or will
hereafter take any action independent of the Placement Agents to sell, offer for
sale or solicit offers to buy any securities of the Company that would result in
the initial sale of the Shares, as contemplated by this Agreement, not being
exempt from the registration requirements of Section 5 of the Securities Act.

     4.4 No Other Registration Rights. No holder of any security of the Company
has any right (which has not been waived or has not expired by reason of lapse
of time following notification of the Company’s intent to file the registration
statement to be filed by it pursuant to Section 7.1 (the “Registration
Statement”)) to require the Company to register the sale of any security owned
by such stockholder under the Securities Act in or in preference to the
Registration Statement.

     4.5 No Material Adverse Change. Subsequent to the respective dates as of
which information is given in the Private Placement Memorandum: (i) there has
been no Material Adverse Change (as defined below), or any development that
could reasonably be expected to result in a Material Adverse Change; (ii) the
Company and its subsidiaries, considered as one entity, have not incurred any
material liability or obligation, indirect, direct, or contingent, nor entered
into any material transaction or agreement other than in the ordinary course of
its business; (iii) there has been no dividend or distribution of any kind
declared, paid or made by the Company or, except for dividends paid to the
Company or its other subsidiaries, any of its subsidiaries on any class of
capital stock, or repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock; and (iv) the Company and its
subsidiaries have not sustained any material loss or interference with their
businesses or properties from fire, flood, windstorm, accident or other calamity
not covered by insurance. For purposes of this Agreement, the term “Material
Adverse Change” means any material adverse change in the condition, financial or
otherwise, or in the earnings, business or results of operations, whether or not
arising from transactions in the ordinary course of business, of the Company and
its subsidiaries, considered as one entity or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under this Agreement.

     4.6 Accountants. The firm of KMPG LLP, which has expressed its opinion with
respect to the consolidated financial statements contained in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2005, which is
attached as an exhibit to, and made a part of the Private Placement Memorandum,
and that will be incorporated by reference in the Registration Statement and the
Prospectus (as defined in Section 7.3 hereof) that forms a part thereof, is a
registered independent public accountant as required by the Securities Act and
the

- 3 -

--------------------------------------------------------------------------------



rules and regulations promulgated thereunder (the “Rules and Regulations”) and
by the rules of the Public Accounting Oversight Board.

     4.7 Preparation of the Financial Statements. The consolidated financial
statements of the Company and the related notes contained in its filings under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), present
fairly the consolidated financial position of the Company and its subsidiaries
as of and at the dates indicated and the results of their operations, cash flows
and changes in stockholders’ equity for the periods therein specified. Such
consolidated financial statements (including the related notes) have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto. No other financial statements or
supporting schedules are required to be included in the Company’s Exchange Act
Reports (as defined below).

     4.8 Incorporation and Good Standing of the Company and its Subsidiaries.
Each of the Company and its subsidiaries has been duly incorporated or formed
and is validly existing as a corporation, limited liability company, or trust,
as applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation and has corporate power and authority to own, lease
and operate its properties and to conduct its business as described in its
filings with the Securities and Exchange Commission (the “Commission”) and, in
the case of the Company, to enter into and perform its obligations under this
Agreement. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation, limited liability company or trust, as applicable, to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except for such jurisdictions where the
failure to so qualify or to be in good standing would not, individually or in
the aggregate, result in a Material Adverse Change. All of the issued and
outstanding capital stock or limited liability company interests of each
subsidiary that has been organized as a corporation or a limited liability
company has been duly authorized and validly issued, is fully paid and
non-assessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim.

     4.9 Subsidiaries of the Company. The Company does not own or control,
directly or indirectly, any corporation, limited liability company, trust,
association or other entity other than the subsidiaries listed in Exhibit 21.1
to the Company’s Annual Report on Form 10-K for the fiscal year ended December
31, 2005 and the subsidiaries listed on Exhibit B hereto (the “List of the
Additional Subsidiaries”).

     4.10 No Prohibition on Subsidiaries from Paying Dividends or Making Other
Distributions. No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock, from repaying to the Company
any loans or advances to such subsidiary from the Company or from transferring
any of such subsidiary’s property or assets to the Company or any other
subsidiary of the Company, except as disclosed in or contemplated by the Private
Placement Memorandum.

- 4 -

--------------------------------------------------------------------------------



     4.11 Capitalization and Other Capital Stock Matters. The authorized,
issued, and outstanding capital stock of the Company is as set forth in the
balance sheets set forth in the Exchange Act Reports (other than for subsequent
issuances, if any, pursuant to employee benefit plans described in the Exchange
Act Reports or upon exercise of outstanding options or warrants described in the
Exchange Act Reports). The Common Stock conforms in all material respects to the
description thereof contained in the Company’s most recent Form 8-A filed under
the Exchange Act and in the Exchange Act Reports. All of the issued and
outstanding shares of Common Stock have been duly authorized and validly issued,
are fully paid and non-assessable and have been issued in compliance with
federal and state securities laws. None of the outstanding shares of Common
Stock were issued in violation of any preemptive rights, rights of first refusal
or other similar rights to subscribe for or purchase securities of the Company.
There are no authorized or outstanding options, warrants, preemptive rights,
rights of first refusal or other rights to purchase, or equity or debt
securities convertible into, exchangeable or exercisable for, any capital stock
of the Company or any of its subsidiaries other than those accurately described
in the Exchange Act Reports. The description of the Company’s stock option,
stock bonus and other stock plans or arrangements, and the options or other
rights granted thereunder, set forth in the Exchange Act Reports, accurately and
fairly presents the information required to be shown with respect to such plans,
arrangements, options and rights.

     4.12 Lock-Up Agreements. Each director and executive officer of the Company
has agreed to sign an agreement (the “Lock-Up Agreement”) substantially in the
form attached hereto as Exhibit C (the “Form of Lock-up Agreement”). The Company
has provided to counsel for the Placement Agents true, accurate, and complete
copies of all of the Lock-up Agreements presently in effect or effected thereby.
The Company hereby represents and warrants that it will not release any of its
executive officers, directors, or other stockholders from any Lock-up Agreements
currently existing or hereafter effected without the prior written consent of
JMP Securities LLC.

     4.13 Agreement Not to Offer or Sell Additional Securities. During the
period of ninety (90) days following the date of the Private Placement
Memorandum (the “Lock-Up Period”), the Company will not, without the prior
written consent of the Purchasers continuing to hold any Shares acquired
hereunder (which consent may be withheld in its sole discretion), (a) consent to
the disposition of any shares held by a stockholder or option holder which is a
director or executive officer of the Company before the expiration of the
Lock-up Period, or (b) sell, offer, contract, or grant, directly or indirectly,
any option to sell, pledge, transfer, or establish an open “put equivalent
position” within the meaning of Rule 16a-1(h) under the Exchange Act, otherwise
dispose of, transfer, or enter into any transaction which is designed to, or
could be expected to, result in the disposition (whether by actual disposition
or effective economic disposition due to cash settlement or otherwise by the
Company or any affiliate of the Company or any person in privity with the
Company or any affiliate of the Company), or otherwise dispose of any Securities
(as defined in Exhibit D attached hereto) or any securities that relates to or
derives any significant part of its value from the Common Stock; provided,
however, that the Company may issue (i) shares of restricted stock or options to
purchase its Common Stock pursuant to any stock option plan, stock bonus, or
other stock plan or arrangement approved by the Board of Directors of the
Company and described in the Private Placement Memorandum, or (ii) Common Stock
upon the exercise of such options described in clause (i), but only if such
shares, options, or shares issued upon exercise of such options, cannot be sold,
offered, disposed

- 5 -

--------------------------------------------------------------------------------



of or otherwise transferred during the Lock-up Period without the prior written
consent of the Purchasers continuing to hold any Shares acquired hereunder
(which consent may be withheld in its sole discretion).

     4.14 Stock Exchange Listing. The Common Stock (including the Shares) is
registered pursuant to Section 12(b) of the Exchange Act, and is listed on the
American Stock Exchange (the “AMEX”), and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
AMEX nor has the Company received any notification that the Commission or the
AMEX is contemplating terminating such registration or listing.

     4.15 Non-Contravention of Existing Instruments; No Further Authorizations
or Approvals Required. Neither the Company nor any of its subsidiaries is in
violation or default of any provision of its charter, by-laws or other
organizational documents or is in breach of or default (or, with the giving of
notice or lapse of time, would be in default) (“Default”) under any indenture,
mortgage, loan or credit agreement, note, contract, franchise, lease or other
instrument to which the Company or any of its subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of the Company or any of its subsidiaries is subject, including, without
limitation, any agreements pertaining to, relating to or arising in connection
with, any of the securitization transactions of the Company or any of its
subsidiaries (each, an “Existing Instrument”), except for such Defaults as would
not, individually or in the aggregate, result in a Material Adverse Change. The
Company and its subsidiaries are in compliance with all statutes, laws, rules,
regulations, judgments, orders and decrees of all courts, regulatory bodies,
administrative agencies, governmental bodies, arbitrators or other authorities
having jurisdiction over the Company or such subsidiaries or any of their
respective properties, as applicable, including, without limitation, the
provisions of the Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley Act”),
and the rules and regulations of the National Association of Securities Dealers,
Inc. (“NASD”) and the AMEX, including the corporate governance requirements
thereof, except where such non-compliance would not, individually or in the
aggregate, result in a Material Adverse Change.

     4.16 No Conflicts. The Company’s execution, delivery, and performance of
this Agreement and consummation of the transactions contemplated hereby (i) will
not result in any violation of the provisions of the charter or by-laws of the
Company or any subsidiary, (ii) will not conflict with or constitute a breach
of, or Default under, or result in the creation or imposition of any lien,
charge, or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change, and (iii) will not result in any violation of any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or such subsidiary or any of its
properties, as applicable. No consent, approval, authorization or other order
of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby, except such as may be required under the state securities
or Blue Sky laws or the by-laws and rules of the NASD.

- 6 -

--------------------------------------------------------------------------------



     4.17 No Material Actions or Proceedings. Except as disclosed in or
contemplated by the Private Placement Memorandum, there is no legal or
governmental action, suit or proceeding pending or, to the knowledge of the
Company, there are no inquiries or investigations, nor are there any legal or
governmental actions, suits or proceedings threatened (i) against or affecting
the Company or any of its subsidiaries, (ii) which has as the subject thereof
any officer or director of, or property owned or leased by, the Company or any
of its subsidiaries or (iii) relating to environmental or discrimination
matters, which in the case of clauses (i), (ii) or (iii) could reasonably be
expected to result in a Material Adverse Change or adversely affect the
consummation of the transactions contemplated hereby. Neither the Company nor
any of its subsidiaries is a party to or subject to the provisions of any
injunction, judgment, decree or order of any court, regulatory body,
administrative agency or other governmental body that might be expected to
result in a Material Adverse Change, including, without limitation, any state
licensure or banking commission.

     4.18 Labor Matters. No material labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is threatened or imminent. The Company is not aware of any existing or imminent
labor disturbance by the employees of any of its third-party contractors, that
might be expected to result in a Material Adverse Change.

     4.19 Intellectual Property Rights. The Company and its subsidiaries own or
possess sufficient trademarks, trade names, patent rights, patents, know-how,
collaborative research agreements, inventions, servicemarks, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) necessary to conduct their businesses as now
conducted, as proposed to be conducted, as described in or contemplated by the
Private Placement Memorandum, and any respective amendments or supplements
thereto. The expiration of any of such Intellectual Property Rights would not be
reasonably expected to result in a Material Adverse Change. Neither the Company
nor any of its subsidiaries has received any notice of, and has no knowledge of,
any infringement of or conflict with asserted rights of the Company by others
with respect to any Intellectual Property Rights, other than with respect to any
infringement that would not reasonably be expected to result in a Material
Adverse Change. There is no claim being made against the Company or any of its
subsidiaries regarding any kind of Intellectual Property Right. The Company and
its subsidiaries do not, in the conduct of their business as now or proposed to
be conducted as described in the Private Placement Memorandum, infringe or
conflict with any right or patent of any third party, or any discovery,
invention, product, or process which is the subject of a patent application
filed by any third party, known to the Company or any of its subsidiaries, which
such infringement or conflict is reasonably likely to result in a Material
Adverse Change.

     4.20 All Necessary Permits, etc. The Company and each subsidiary possess
such valid and current certificates, authorizations, licenses or permits issued
by the appropriate state, federal, or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, including, without limitation,
all certificates, authorizations, licenses or permits required for the making of
loans and lending operations, and (i) any such certificate, authorization,
license or permit is not subject to any qualifications or limitations which
would prohibit the Company or any of its subsidiaries from conducting their
respective businesses, (ii) all applicable fees have been paid for any such
certificate, authorization, license or permit, except for such fees which if not
paid would not in any way prevent or prohibit the Company or any of its
subsidiaries from

- 7 -

--------------------------------------------------------------------------------



conducting their respective businesses in accordance with all applicable laws,
(iii) no fines or penalties are outstanding for any failure to timely obtain, or
any non-compliance with any such certificate, authorization, license or permit,
except for such fines or penalties that would not reasonably be likely to result
in a Material Adverse Change, and (iv) neither the Company nor any subsidiary
has received any notice of proceedings relating to the revocation or
modification of, or non-compliance with, any such certificate, authorization,
license or permit, which revocation, modification or non-compliance,
individually or in the aggregate, would result in a Material Adverse Change.

     4.21 Title to Properties. The Company and each of its subsidiaries has good
and marketable title to all the properties and assets reflected as owned in the
financial statements included in the Private Placement Memorandum, in each case
free and clear of any security interests, mortgages, liens, encumbrances,
equities, claims and other defects of any kind, except as described in the
Private Placement Memorandum. The real property, improvements, equipment and
personal property held under lease by the Company or any subsidiary are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
real property, improvements, equipment or personal property by the Company or
such subsidiary.

     4.22 Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns or have
duly requested extensions thereof and have paid all taxes required to be paid by
any of them and, if due and payable, any related or similar assessment, fine, or
penalty levied against any of them, except for any such tax, assessment, fine or
penalty that is being contested in good faith and by appropriate proceedings and
for which adequate reserves have been provided. The Company and its subsidiaries
have made adequate charges, accruals and reserves in the applicable financial
statements in respect of all federal, state and foreign income and franchise
taxes for all periods as to which the tax liability of the Company and its
subsidiaries have not been finally determined. The Company has no knowledge of
any tax deficiency that has been or might be asserted or threatened against the
Company.

     4.23 Transfer Taxes. On the Closing Date, all stock transfer taxes or other
similar fees or charges (other than income taxes) under federal law or the laws
of any state, or any political subdivisions thereof, that are required to be
paid in connection with the sale and transfer of the Shares to be sold to the
Purchaser hereunder will have been, fully paid or provided for by the Company
and all laws imposing such taxes will have been fully complied with.

     4.24 Company Not an “Investment Company”. The Company is not, and after
receipt of payment for the Shares giving effect to the transactions contemplated
hereby will not be, an “investment company,” or an entity “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations promulgated thereunder.

     4.25 Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses and otherwise reasonably
prudent including, but not limited to, policies covering real

- 8 -

--------------------------------------------------------------------------------



and personal property owned or leased by the Company and its subsidiaries
against theft, damage, destruction, acts of vandalism, earthquakes, general
liability and Directors’ and Officers’ liability, all of which insurance is in
full force and effect. The Company and each of its subsidiaries expect they will
be able, and will use their best efforts, (i) to renew its existing insurance
coverage as and when such policies expire, or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not result in a Material
Adverse Change. Neither of the Company nor any subsidiary has been rejected from
obtaining any type of insurance coverage which it has sought or for which it has
applied.

     4.26 No Price Stabilization or Manipulation. The Company has not taken and
will not take, directly or indirectly, any action which was designed to, or that
might be expected to cause or result in, stabilization or manipulation of the
price of the Common Stock to facilitate the sale or resale of the Shares.

     4.27 Non-Public Information. The Company has not disclosed to the
Purchasers, whether in the Private Placement Memorandum or otherwise,
information that would constitute material non-public information as of the
Closing Date, other than the proposed transactions contemplated hereby.

     4.28 Use of Purchaser Name. Except as may be required by applicable law or
regulation, the Company shall not use the Purchasers’ names or the name of any
of their affiliates in any advertisement, announcement, press release or other
similar public communication unless it has received the prior written consent of
the Purchaser for the specific use contemplated or as otherwise required by
applicable law or regulation.

     4.29 Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Exchange Act Reports which have not been
described as required.

     4.30 Exchange Act and Sarbanes-Oxley Act Compliance. Since December 31,
2005, the Company has filed all Exchange Act Reports required to be filed by it
with the Commission pursuant to the reporting requirements of the Exchange Act.
The Exchange Act Reports, at the time they were or hereafter are filed with the
Commission, complied and will comply in all material respects with the
requirements of the Exchange Act and the Sarbanes-Oxley Act and did not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

     4.31 Contracts. Except as disclosed in the Company’s Exchange Act Reports,
the Company and its subsidiaries have no material contracts. Any contracts
described in the Company’s Exchange Act Reports that are material to the Company
and its subsidiaries, taken as a whole, are in full force and effect on the date
hereof.

     4.32 Company’s Accounting System. The Company and each of its subsidiaries
maintain a system of accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii)

- 9 -

--------------------------------------------------------------------------------



transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

     4.33 No Unlawful Contributions or Other Payments. Neither the Company nor
any of its subsidiaries nor, to the knowledge of the Company, any employee or
agent of the Company or any subsidiary acting on behalf of the Company or any of
its subsidiaries, has made any contribution or other payment to any official of,
or candidate for, any federal, state or foreign office in violation of any law
or of the character required to be disclosed in the Company’s Exchange Act
Reports.

     4.34 Compliance with Environmental Laws. Except as would not, individually
or in the aggregate, result in a Material Adverse Change, (i) the Company and
its subsidiaries are in compliance with all federal, state, local or foreign law
or regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, the “Materials of Environmental Concern”), or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environment Concern (collectively, the
“Environmental Laws”), which includes, but is not limited to, compliance with
any permits or other governmental authorizations required for the operation of
the business of the Company or its subsidiaries under applicable Environmental
Laws, or compliance with the terms and conditions thereof, and neither the
Company nor any of its subsidiaries has received any written communication,
whether from a governmental authority, citizens group, employee or otherwise,
that alleges that the Company or any of its subsidiaries is in violation of any
Environmental Law; (ii) there is no claim, action or cause of action filed with
a court or governmental authority, no investigation with respect to which the
Company has received written notice, and no written notice by any person or
entity alleging potential liability for investigatory costs, cleanup costs,
governmental responses costs, natural resources damages, property damages,
personal injuries, attorneys’ fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Company
or any of its subsidiaries, now or in the past (collectively, the “Environmental
Claims”), pending or threatened against the Company or any of its subsidiaries
or any person or entity whose liability for any Environmental Claim the Company
or any of its subsidiaries has retained or assumed either contractually or by
operation of law; and (iii) there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that would reasonably be expected to result in a
violation of any Environmental Law or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law. The Company is not currently aware that it will be required to
make future material capital expenditures to comply with Environmental Laws.

- 10 -

--------------------------------------------------------------------------------



     4.35 ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries, or their “ERISA Affiliates” (as hereinafter defined) are in
compliance in all material respects with ERISA. “ERISA Affiliate” means, with
respect to the Company or a subsidiary, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(collectively, the “Code”) of which the Company or such subsidiary is a member.
No “reportable event” (as defined under ERISA) has occurred or is expected to
occur with respect to any “employee benefit plan” established or maintained by
the Company, its subsidiaries or any of their ERISA Affiliates. No “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined under
ERISA). None of the Company, its subsidiaries or any of their ERISA Affiliates
has incurred or expects to incur any material liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401(a)
of the Code has been determined by the Internal Revenue Service to be so
qualified and nothing has occurred, whether by action or failure to act, which
would reasonably be expected to cause the loss of such qualification.

     4.36 Reporting Company; Form S-3. The Company is not an “ineligible issuer”
(as defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the Shares for resale by the Purchaser on a registration statement on
Form S-3 under the Securities Act. There exist no facts or circumstances
(including, without limitation, any required approvals or waivers or any
circumstances that may delay or prevent the obtaining of accountant’s consents)
that reasonably could be expected to prohibit or delay the preparation and
filing of a registration statement on Form S-3 that will be available for the
resale of the Shares by the Purchaser.

     4.37 Commodity Exchange Act. The Company will not, and will not permit any
of its subsidiaries to, invest in futures contracts, options on futures
contracts or options on commodities unless such entities are exempt from the
registration requirements of the Commodity Exchange Act, as amended, and the
rules and regulations promulgated thereunder (the “Commodity Exchange Act”) or
otherwise comply with the Commodity Exchange Act.

     4.38 Taxable Mortgage Pool. Neither the Company, any of its subsidiaries
nor any of their assets will be treated as a taxable mortgage pool.

     4.39 Investment and Risk-Adjusted Capital Guidelines. The Company is, and
at all times has been, in compliance with its investment and risk-adjusted
capital guidelines to the extent applicable.

     4.40 Off-Balance Sheet Arrangements. There is no transaction, arrangement
or other relationship between the Company and/or any of its subsidiaries and an
unconsolidated or other off-balance sheet entity that is required to be
disclosed by the Company in its Exchange Act Reports and is not so disclosed or
that would otherwise be reasonably likely to result in a

- 11 -

--------------------------------------------------------------------------------



Material Adverse Change. There are no such transactions, arrangements or other
relationships with the Company or any of its subsidiaries that may create
contingencies or liabilities that are not otherwise disclosed by the Company in
its Exchange Act Reports.

     4.41 Offering. Subject to the accuracy of the Purchaser’s representations
in Section 5 of this Agreement and the Other Purchasers’ representations in
Section 5 of their respective Agreements, the sale of the Shares in conformity
with the terms of this Agreement constitute transactions exempt from the
registration requirements of Section 5 of the Securities Act and from the
qualification or registration requirements of all applicable state securities
laws.

     4.42 No Integration. Neither the Company, nor any of its affiliates, nor,
to the Company’s knowledge, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security that would cause this offering of the Shares to
be integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable stockholder approval provisions nor will the Company or
any of its subsidiaries take any action or steps that would cause the offering
of the Shares to be integrated with other offerings.

     4.43 Committees. The members of the Audit Committee, Compensation Committee
and Governance and Nominating Committee of the Board of Directors of the Company
are “independent directors” within the meaning of the listing standards and
rules of the AMEX, and with respect to the Audit Committee, the Commission, (ii)
all of the members of the Audit Committee are financially literate within the
meaning of the listing standards and rules of the AMEX and (iii) at least one
member of the Audit Committee is an “audit committee financial expert,” within
the meaning of Item 401(h) of Regulation S-K.

     4.44 Disclosure Controls and Procedures. The principal executive officer
and principal financial officer are responsible for establishing and maintaining
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and have (i) designed such disclosure controls
and procedures, or caused such disclosure controls and procedures to be designed
under their supervision, to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to them by
others within those entities, particularly during the period in which the Annual
Report on Form 10-K for the year ended December 31, 2005 that is incorporated by
reference in the Private Placement Memorandum was being prepared, (ii) evaluated
the effectiveness of the Company’s disclosure controls and procedures and
presented in the Annual Report on Form 10-K for the year ended December 31, 2005
that is incorporated by reference in the Private Placement Memorandum their
conclusions about the effectiveness of the disclosure controls and procedures as
of the end of the applicable period based on such evaluation and (iii) disclosed
in the Annual Report on Form 10-K for the year ended December 31, 2005 that is
incorporated by reference in the Private Placement Memorandum whether any change
in the Company’s internal control over financial reporting that occurred during
the applicable period that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

     4.45 No Fiduciary Duty. The Placement Agents and the Purchaser are acting
as principals and not as an agent or fiduciary of the Company and the Company’s
engagement of JMP Securities LLC in connection with the offering of the Shares
is as independent contractors

- 12 -

--------------------------------------------------------------------------------



and not in any other capacity. Furthermore, the Company agrees that it is solely
responsible for independently making its own judgments in connection with the
offering of the Shares (irrespective of whether any Placement Agent or the
Purchaser has advised or are currently advising the Company on related or other
matters).

     4.46 Additional Information. The information contained in the following
documents (the materials identified in clauses (a), (b), (c) and (d) below are
referred to herein as the “Exchange Act Reports”), copies of which the Placement
Agents have furnished to the Purchaser, or will furnish prior to the Closing,
was or will be true and correct in all material respects as of their respective
final dates:

             (a) the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005;

             (b) the Company’s Definitive Proxy Statement for Annual Meeting of
Stockholders held on May 24, 2005;

             (c) all other documents, if any, filed by the Company with the
Commission since December 31, 2005 pursuant to the reporting requirements of the
Exchange Act; and

             (d) the Private Placement Memorandum, including all addenda and
exhibits thereto (other than the Purchase Agreement and the Appendices).

     4.47 Finder’s Fees. The Company has not incurred any liability for any
finder’s fees or similar payments in connection with the transactions
contemplated by this Agreement.

     4.48 Commission Comment Letters. There are no comments outstanding under
any letters from the staff of the Commission relating to the Company’s
Commission filings.

     4.49 Certificate. At the Closing, the Company will deliver to Purchaser a
certificate executed by the chief executive officer and the chief financial or
accounting officer of the Company (solely in their capacities as such), dated as
of the Closing Date, in substantially the form attached hereto as Exhibit D
hereto, to the effect that the representations, warranties and covenants of the
Company set forth in this Section 4 are true, correct and complete in all
material respects as of the date of this Agreement and as of the Closing Date
and that the Company has complied in all material respects with all the
agreements and satisfied in all material respects all the conditions herein on
its part to be performed or satisfied on or prior to such Closing Date.

     4.50 Legal Opinion. As a condition to the Purchaser’s obligation to
purchase the Shares, at the Closing, Morrison & Foerster LLP, counsel for the
Company, shall have delivered its favorable opinion in the form attached as
Exhibit A hereto.

               SECTION 5. Representations, Warranties and Covenants of the
Purchaser. The Purchaser represents and warrants to, and covenants with, the
Company that:

     5.1 Experience. (i) the Purchaser is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision of the type involved
in the purchase of the Shares, including investments in

- 13 -

--------------------------------------------------------------------------------



securities issued by the Company and comparable entities, has reviewed the
Private Placement Memorandum, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
purchase the Shares; (ii) the Purchaser is acquiring the number of Shares set
forth in Section 2 above in the ordinary course of its business and for its own
account with no present intention of distributing any of such Shares or any
arrangement or understanding with any other persons regarding the distribution
of such Shares (this representation and warranty not limiting the Purchaser’s
right to sell pursuant to the Registration Statement or in compliance with the
Securities Act and the Rules and Regulations); (iii) the Purchaser will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares, nor will the Purchaser engage in any short sale that
results in a disposition of any of the Shares by the Purchaser, except in
compliance with the Securities Act, the Exchange Act and the Rules and
Regulations and any applicable state securities laws; (iv) the Purchaser has
completed or caused to be completed the Registration Statement Questionnaire
attached hereto as part of Appendix I, for use in preparation of the
Registration Statement, and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the effective date of the
Registration Statement, and the Purchaser will notify the Company promptly if
any material change in any such information provided in the Registration
Statement Questionnaire occurs until such time as the Purchaser has sold all of
its Shares; (v) the Purchaser has, in connection with its decision to purchase
the number of Shares set forth in Section 2 above, relied solely upon the
Private Placement Memorandum and the documents included or incorporated by
reference therein and the representations and warranties of the Company
contained herein; (vi) the Purchaser has had an opportunity to discuss this
investment with representatives of the Company and ask questions of them; and
(vii) the Purchaser is an “accredited investor” within the meaning of Rule
501(a) of Regulation D promulgated under the Securities Act.

     5.2 Reliance on Exemptions. The Purchaser understands that the Shares are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, its representations,
warranties, agreements, acknowledgments and understandings set forth herein in
order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Shares.

     5.3 Confidentiality. For the benefit of the Company, the Purchaser
previously agreed orally with the Placement Agents to keep confidential all
information concerning this private placement. Subject to the following
information becoming non-confidential through the Company or a person other than
the Purchaser, in which case the confidentiality provisions following shall not
be applicable, the Purchaser understands that, except as set forth in the
Company’s Exchange Act Reports, the information contained in the Private
Placement Memorandum is strictly confidential and proprietary to the Company and
has been prepared from the Company’s publicly available documents and other
information and is being submitted to the Purchaser solely for such Purchaser’s
confidential use. The Purchaser agrees to use the information contained in the
Private Placement Memorandum for the sole purpose of evaluating a possible
investment in the Shares and the Purchaser acknowledges that it is prohibited
from reproducing or distributing the Private Placement Memorandum, this
Agreement, or any other offering materials or other information provided by the
Company in connection with the

- 14 -

--------------------------------------------------------------------------------



Purchaser’s consideration of its investment in the Company, in whole or in part,
or divulging or discussing any of their contents, except to its financial,
investment or legal advisors in connection with its proposed investment in the
Shares. Further, the Purchaser understands that the existence and nature of all
conversations and presentations, if any, regarding the Company and this offering
must be kept strictly confidential. The Purchaser understands that the federal
securities laws impose restrictions on trading based on information regarding
this offering. In addition, the Purchaser acknowledges that unauthorized
disclosure of information regarding this offering may result in a violation of
Regulation FD. This obligation will terminate upon the filing by the Company of
one or more press releases describing this offering. In addition to the above,
the Purchaser shall maintain in confidence the receipt and content of any notice
of a Suspension (as defined in Section 5.9 below). The Company agrees that any
notice of a Suspension shall not contain information that would constitute
material non-public information, other than the existence of the Suspension. The
foregoing agreements shall not apply to any information that is or becomes
publicly available through no fault of the Purchaser, or that the Purchaser is
legally required to disclose; provided, however, that if the Purchaser is
requested or ordered to disclose any such information pursuant to any court or
other government order or any other applicable legal procedure, it shall provide
the Company with prompt notice of any such request or order in time sufficient
to enable the Company to seek an appropriate protective order.

     5.4 Investment Decision. The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment advice.
The Purchaser acknowledges that it must rely on legal, tax and investment
advisors of its own choosing in connection with its purchase of the Shares.

     5.5 Risk of Loss. The Purchaser understands that its investment in the
Shares involves a significant degree of risk, including a risk of total loss of
the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Shares, including, but not limited to, those set forth under the caption
“Forward-Looking Statements and Risk Factors” in the Private Placement
Memorandum and those set forth under the caption “Risk Factors” in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2005, attached as an
exhibit to the Private Placement Memorandum. The Purchaser understands that the
market price of the Common Stock has been volatile and that no representation is
being made as to the future value or trading volume of the Common Stock. The
Purchaser has the ability to bear the economic risks of an investment in the
Shares.

     5.6 No Government Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

     5.7 Transfer or Resale. The Purchaser understands that, until such time as
the Registration Statement has been declared effective or the Shares may be sold
pursuant to Rule 144 under the Securities Act without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
the Shares will bear a restrictive legend in substantially the following form:

- 15 -

--------------------------------------------------------------------------------



“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE THEREGISTRATION STATEMENT
UNDER THE SECURITIESACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE UNITED STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF
A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.
NOTWITHSTANDING THE FOREGOING, THE SHARES MAY BE PLEDGED IN CONNECTION WITH
ABONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SHARES.”
                                               

     5.8 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

     5.9 Public Sale or Distribution. The Purchaser covenants with the Company
not to make any sale of the Shares under the Registration Statement without
complying with the provisions of this Agreement and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied
(whether physically or through compliance with Rule 172 under the Securities Act
or any similar rule). The Purchaser acknowledges that there may occasionally be
times when the Company must suspend the use of the Prospectus (a “Suspension”)
until such time as an amendment to the Registration Statement has been filed by
the Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. Without the Company’s prior written consent, which consent shall
not be unreasonably withheld or delayed, the Purchaser shall not use any written
materials to offer the Shares for resale other than the Prospectus provided by
the Company, and shall not create or disseminate any “free writing prospectus”
(as defined in the Rules and Regulations) relating to the Shares. The Purchaser
covenants that it will not sell any Shares pursuant to said Prospectus during
the period commencing at the time when the Company gives the Purchaser written
notice of the Suspension of the use of said Prospectus and ending at the time
when the Company gives the Purchaser written notice that the Purchaser may
thereafter effect sales pursuant to said Prospectus. Notwithstanding the
foregoing, the Company agrees that no suspension shall be for a period of

- 16 -

--------------------------------------------------------------------------------



longer than 20 consecutive days, and no suspension shall be for a period longer
than 60 days in the aggregate in any 365-day period.

     5.10 Organization; Validity; Enforcements. The Purchaser further represents
and warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party, or any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, (iii) no consent, approval, authorization or other
order of any court, regulatory body, administrative agency or other governmental
agency or body is required on the part of the Purchaser for the execution and
delivery of this Agreement or the consummation of the transactions contemplated
by this Agreement, (iv) upon the execution and delivery of this Agreement, this
Agreement shall constitute a legal, valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except to the extent enforcement of the
indemnification provisions set forth in Section 7.3 of this Agreement may be
limited by federal or state securities laws or the public policy underlying such
laws, and (v) to the Purchaser’s knowledge there is not in effect any order
enjoining or restraining the Purchaser from entering into or engaging in any of
the transactions contemplated by this Agreement, except (solely in the case of
clauses (ii), (iii), (iv) and (v) of the paragraph) for such violations and
defaults as would not reasonably be expected to have a material adverse effect
on the transactions contemplated by this Agreement.

               SECTION 6. Survival of Agreements, Representations and
Warranties. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants and agreements made by the
Company and the Purchaser herein and in the certificates for the Shares
delivered pursuant hereto shall survive the execution of this Agreement, the
delivery to the Purchaser of the Shares being purchased and the payment
therefor. All representations and warranties made by the Company and the
Purchaser herein and in the certificates for the Shares delivered pursuant
hereto shall survive for a period of one year following the later of the
execution of this Agreement, the delivery to the Purchaser of the Shares being
purchased and the payment therefor.

               SECTION 7. Registration of the Shares; Compliance with the
Securities Act.

     7.1 Registration Procedures and Expenses. The Company shall:

- 17 -

--------------------------------------------------------------------------------



               (a) as soon as practicable, but in no event later than ten (10)
business days following the Closing Date, prepare and file with the Commission
the Registration Statement on Form S-3 relating to the resale of the Shares by
the Purchaser and the Other Purchasers from time to time on AMEX or the
facilities of any national securities exchange on which the Common Stock is then
traded or in privately-negotiated transactions;

               (b) provide a draft copy of the Registration Statement to the
Purchaser for its review and comment prior to filing the Registration Statement
with the Commission;

               (c) notify the Purchaser promptly upon being informed whether the
staff or the Commission intends to review or not review the Registration
Statement;

               (d) file a request for acceleration of the Registration Statement
with the Commission within three (3) business days after the date the Company
receives notice from the staff of the Commission that the Commission does not
intend to review the Registration Statement or has completed such review;

               (e) use its best efforts, subject to receipt of necessary
information from the Purchasers, to cause the Commission to declare the
Registration Statement effective as soon as reasonably practicable and in any
event within sixty (60) days after the Closing Date (the “Effectiveness Target
Date”);

               (f) promptly prepare and file with the Commission such amendments
and supplements to the Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Registration Statement
effective until the earlier of (i) two years after the effective date of the
Registration Statement, (ii) such time as all of the Shares have been sold
pursuant to the Registration Statement or (iii) the date on which all of the
Shares may be resold by the Purchasers without registration by reason of Rule
144(k) under the Securities Act or any other rule of similar effect;

               (g) so long as the Registration Statement is effective covering
the resale of the Shares owned by the Purchaser, furnish to the Purchaser with
respect to the Shares registered under the Registration Statement (and to each
underwriter, if any, of such Shares) such number of copies of prospectuses and
such other documents as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Shares by
the Purchaser;

               (h) file documents required of the Company for normal Blue Sky
clearance in states specified in writing by the Purchaser; provided, however,
that the Company shall not be required to qualify to do business or consent to
service of process in any jurisdiction in which it is not now so qualified or
has not so consented;

               (i) bear all expenses in connection with the procedures in
paragraphs (a) through (h) of this Section 7.1 and the registration of the
Shares pursuant to the Registration Statement, other than fees and expenses, if
any, of counsel or other advisers to the Purchaser or the Other Purchasers or
underwriting discounts, brokerage fees and commissions incurred by the Purchaser
or the Other Purchasers, if any, in connection with the offering of the Shares
pursuant to the Registration Statement;

- 18 -

--------------------------------------------------------------------------------



               (j) file a Form D with respect to the Shares as required under
Regulation D and to provide a copy thereof to the Purchaser promptly after
filing;

               (k) issue a press release or a Current Report on Form 8-K as may
be required by the Exchange Act describing the transactions contemplated by this
Agreement on or prior to the Closing Date; and

               (l) make available, while the Registration Statement is effective
and available for resale, its Chief Executive Officer, Chief Financial Officer
or other appropriate representatives for questions regarding information which
the Purchaser may reasonably request in order to fulfill any due diligence
obligation on its part.

     If the Commission does not declare the Registration Statement effective by
the Effectiveness Target Date, the Company shall become obligated to pay to the
Purchaser an amount in cash, as liquidated damages and not as a penalty,
equivalent to 1% of the aggregate purchase price paid by the Purchaser for any
Shares then held by the Purchaser or its affiliates for each full month that
effectiveness is delayed beyond the Effectiveness Target Date (pro-rated on a
daily basis for partial months). The Company shall pay in full any liquidated
damages pursuant to this Section 7.1 within 30 days after the date on which the
Company becomes obligated to pay such damages. Notwithstanding the foregoing
provisions, in no event shall the Company be obligated to pay liquidated damages
in an aggregate amount that exceeds 10% of the purchase price paid by the
Purchaser for its Shares pursuant to this Agreement.

     The Company understands that the Purchaser disclaims being an underwriter
of the Shares, but the Purchaser being deemed an underwriter shall not relieve
the Company of any obligations it has hereunder. A draft of the proposed form of
the Registration Statement is included in the Private Placement Memorandum and a
questionnaire related thereto to be completed by the Purchaser is attached
hereto as Appendix I.

     7.2 Transfer of Shares After Registration. The Purchaser agrees that it
will not effect any disposition of the Shares or its right to purchase the
Shares that would constitute a sale within the meaning of the Securities Act or
pursuant to any applicable state securities laws, except as contemplated in the
Registration Statement referred to in Section 7.1 or as otherwise permitted by
law, and that it will promptly notify the Company of any changes in the
information set forth in the Registration Statement regarding the Purchaser or
its plan of distribution (other than changes in the number of Shares held by the
Purchaser). The Company will pay all transfer agent fees in connection with the
removal of restrictive legends from certificates representing the Shares.

     7.3 Indemnification. For the purpose of this Section 7.3:

                         (i) the term “Purchaser/Affiliate” shall mean any
affiliates of the Purchaser, including a transferee who is an affiliate of the
Purchaser, and any person who controls the Purchaser or any affiliate of the
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act; and

- 19 -

--------------------------------------------------------------------------------



                         (ii) the term “Registration Statement” shall include
any preliminary prospectus, final prospectus, exhibit, supplement or amendment
included in or relating to, and any document incorporated by reference in, the
Registration Statement referred to in Section 7.1.

               (a) The Company agrees to indemnify and hold harmless the
Purchaser and each Purchaser/Affiliate against any losses, claims, damages,
liabilities or expenses, joint or several, to which the Purchaser or
Purchaser/Affiliate may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the prior written consent of the Company, which consent shall not
be unreasonably withheld or delayed), insofar as such losses, claims, damages,
liabilities or expenses (or actions in respect thereof as contemplated below)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement, including the
Prospectus, financial statements and schedules, and all other documents filed as
a part thereof, as amended at the time of effectiveness of the Registration
Statement, including any information deemed to be a part thereof as of the time
of effectiveness pursuant to Rules 430A, 430B or 430C of the Rules and
Regulations of the Securities Act, or the Prospectus, in the form first filed
with the Commission pursuant to Rule 424(b) of the Rules and Regulations of the
Securities Act, or filed as part of the Registration Statement at the time of
effectiveness if no Rule 424(b) filing is required (the “Prospectus”) or any
subsequent amendment or supplement thereto, or arise out of or are based upon
the omission or alleged omission to state in any of them a material fact
required to be stated therein or necessary to make the statements in the
Registration Statement or any amendment or supplement thereto not misleading or
in the Prospectus or any amendment or supplement thereto not misleading in light
of the circumstances under which they were made, or arise out of or are based in
whole or in part on any inaccuracy in the representations or warranties of the
Company contained in this Agreement, or in any writing delivered pursuant to
this Agreement, or any failure of the Company to perform its obligations
hereunder or under law, and will promptly reimburse the Purchaser and each
Purchaser/Affiliate for any legal and other expenses as such expenses are
reasonably incurred by the Purchaser or such Purchaser/Affiliate in connection
with investigating, defending or preparing to defend, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case to the extent that
any such loss, claim, damage, liability or expense arises out of or is based
upon (i) an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, the Prospectus or any amendment or
supplement thereto in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser expressly for use
therein, (ii) the failure of such Purchaser to comply with the covenants and
agreements contained in Sections 5.9 or 7.2 hereof respecting the sale of the
Shares, (iii) the inaccuracy of any representation or warranty made by such
Purchaser herein, or (iv) any statement or omission in any Prospectus that is
corrected in any subsequent Prospectus that was delivered to the Purchaser prior
to the pertinent sale or sales by the Purchaser.

               (b) Each Purchaser will severally, but not jointly, indemnify and
hold harmless the Company, each of its directors, each of its officers who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, against any losses, claims, damages, liabilities or expenses
to which the Company, each of its directors, each of its officers who

- 20 -

--------------------------------------------------------------------------------



signed the Registration Statement or controlling person may become subject,
under the Securities Act, the Exchange Act, or any other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, but only if such settlement is effected with the
prior written consent of such Purchaser) insofar as such losses, claims,
damages, liabilities or expenses (or actions in respect thereof as contemplated
below) arise out of or are based upon (i) any failure to comply with the
covenants and agreements contained in Sections 5.9 or 7.2 hereof respecting the
sale of the Shares, (ii) the inaccuracy of any representation or warranty made
by such Purchaser herein, or (iii) any untrue or alleged untrue statement of any
material fact contained in the Registration Statement, the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements in the Registration Statement or any
amendment or supplement thereto not misleading or in the Prospectus or any
amendment or supplement thereto not misleading in light of the circumstances
under which they were made, in each case to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of any Purchaser expressly for use therein, and
will reimburse the Company, each of its directors, each of its officers who
signed the Registration Statement or controlling person of the Company for any
legal and other expense reasonably incurred by the Company, each of its
directors, each of its officers who signed the Registration Statement or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. Notwithstanding anything herein contained to the contrary, in no event
shall the aggregate indemnification obligations of any Purchaser under this
Section 7.3 exceed the net proceeds from the offering of Shares received by such
Purchaser.

               (c) Promptly after receipt by an indemnified party under this
Section 7.3 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 7.3, promptly notify the indemnifying
party in writing thereof; but the omission to notify the indemnifying party will
not relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.3 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party, based upon the advice of such indemnified party’s counsel,
shall have reasonably concluded that there may be a conflict of interest between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be legal defenses available to
it and/or other indemnified parties that are different from or additional to
those available to the indemnifying party, the indemnified party or parties
shall have the right to select separate counsel to assume such legal defenses
and to otherwise participate in the defense of such action on behalf of such
indemnified party or parties. Upon receipt of notice from the indemnifying party
to such indemnified party of its election to assume the defense of such action
and approval by the indemnified party of counsel,

- 21 -

--------------------------------------------------------------------------------



the indemnifying party will not be liable to such indemnified party under this
Section 7.3 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, reasonably
satisfactory to such indemnifying party, representing all of the indemnified
parties who are parties to such action) or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after notice of
commencement of action, in each of which cases the reasonable fees and expenses
of counsel shall be at the expense of the indemnifying party. The indemnifying
party shall not be liable for any settlement of any action without its written
consent; provided that such consent shall not be unreasonably withheld or
delayed.

                    (d) If the indemnification provided for in this Section 7.3
is required by its terms but is for any reason held to be unavailable to or
otherwise insufficient to hold harmless an indemnified party under paragraphs
(a), (b) or (c) of this Section 7.3 in respect to any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of any losses, claims, damages, liabilities or expenses referred to
herein (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the placement of the Shares
contemplated by this Agreement or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
the relative fault of the Company and the Purchaser in connection with the
statements or omissions or inaccuracies in the representations and warranties in
this Agreement that resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and each Purchaser on the other
shall be deemed to be in the same proportion as the amount paid by such
Purchaser to the Company pursuant to this Agreement for the Shares purchased by
such Purchaser that were sold pursuant to the Registration Statement bears to
the difference (the “Difference”) between the amount such Purchaser paid for the
Shares that were sold pursuant to the Registration Statement and the amount
received by such Purchaser from such sale. The relative fault of the Company on
the one hand and each Purchaser on the other shall be determined by reference
to, among other things, whether the untrue or alleged statement of a material
fact or the omission or alleged omission to state a material fact or the
inaccurate or the alleged inaccurate representation and/or warranty relates to
information supplied by the Company or by such Purchaser and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include, subject to the limitations set forth in
paragraph (c) of this Section 7.3, any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any action or claim. The provisions set forth in paragraph (c) of this Section
7.3 with respect to the notice of the threat or commencement of any threat or
action shall apply if a claim for contribution is to be made under this
paragraph (d); provided, however, that no additional notice shall be required
with respect to any threat or action for which notice has been given under
paragraph (c) for purposes of indemnification. The Company and the Purchaser
agree that it would not be just and equitable if

- 22 -

--------------------------------------------------------------------------------



contribution pursuant to this Section 7.3 were determined solely by pro rata
allocation (even if all of the Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in this paragraph. Notwithstanding the
provisions of this Section 7.3, no Purchaser shall be required to contribute any
amount in excess of the amount by which the Difference exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Purchasers’ obligations to
contribute pursuant to this Section 7.3 are several and not joint.

     7.4 Termination of Conditions and Obligations. The conditions precedent
imposed by Section 5 or this Section 7.2 upon the transferability of the Shares
shall cease and terminate as to any particular number of the Shares upon the
earlier of (i) the passage of two years from the effective date of the
Registration Statement covering such Shares and (ii) at such time as an opinion
of counsel satisfactory in form and substance to the Company shall have been
rendered to the effect that such conditions are not necessary in order to comply
with the Securities Act.

     7.5 Information Available. So long as the Registration Statement is
effective covering the resale of Shares owned by the Purchaser, the Company will
furnish to the Purchaser:

                    (a) other than any such reports or communications filed with
the Commission pursuant to the Commission’s EDGAR system, as soon as practicable
after available (but in the case of the Annual Report to the Stockholders,
within 150 days after the end of each fiscal year of the Company), one copy of
(i) its Annual Report to Stockholders (which Annual Report shall contain
financial statements audited in accordance with GAAP by a national independent
registered public accounting firm), (ii) if not included in substance in the
Annual Report to Stockholders, upon the request of Purchaser, its Annual Report
on Form 10-K, (iii) upon request of Purchaser, its quarterly reports on Form
10-Q, and (iv) a full copy of the particular Registration Statement covering the
Shares (the foregoing, in each case, excluding exhibits); and

                    (b) upon the reasonable request of the Purchaser, a
reasonable number of copies of the Prospectuses, and any supplements thereto, to
supply to any other party requiring such Prospectuses.

     The Company, upon the reasonable request of the Purchaser and with prior
notice, will be available to the Purchaser or a representative thereof at the
Company’s headquarters to discuss information relevant for disclosure in the
Registration Statement covering the Shares and will otherwise cooperate with any
Purchaser conducting an investigation for the purpose of reducing or eliminating
such Purchaser’s exposure to liability under the Securities Act, including the
reasonable production of information at the Company’s headquarters, subject to
appropriate confidentiality limitations.

               SECTION 8. Broker’s Fee. The Purchaser acknowledges that the
Company intends to pay to the Placement Agents a fee in respect of the sale of
the Shares to the Purchaser. Each of the parties hereto hereby represents that,
on the basis of any actions and agreements by

- 23 -

--------------------------------------------------------------------------------



it, there are no other brokers or finders entitled to compensation in connection
with the sale of the Shares to the Purchaser. The Purchaser and the Company
hereby agree that the Purchaser shall not be responsible for such fee.

               SECTION 9. Notices. All notices, requests, consents and other
communications required or permitted hereunder shall be in writing, shall be
mailed by first-class registered or certified airmail, e-mail, confirmed
facsimile or nationally recognized overnight express courier postage prepaid,
and shall be deemed given when so mailed and shall be delivered as addressed as
follows:

(a)     
if to the Company, to:     Delta Financial Corporation
1000 Woodbury Road, Suite 2000
Woodbury, New York 11797
Attention: Marc E. Miller, Esq.
Facsimile: (516) 364-9450     with a copy to:     Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104
Attention: James R. Tanenbaum, Esq.
Facsimile: (212) 468-7900     or to such other person at such other place as the
Company shall designate to the Purchaser in writing.        
(b)     
if to the Placement Agents, to:       JMP Securities LLC
600 Montgomery Street, Suite 1100
San Francisco, California 94111
Attention: Gerald L. Tuttle, Jr.
Facsimile: (415) 835-8920       with a copy to:       O’Melveny & Myers LLP,
Suite 2600
Embarcadero Center West
San Francisco, California 94111      

 

- 24 -

--------------------------------------------------------------------------------



  Attention: Peter T. Healy, Esq. Facsimile: (415) 984-8701  
(c)     
if to the Purchaser, at its address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing.  

               SECTION 10. Changes. This Agreement may not be modified or
amended except pursuant to an instrument in writing signed by the Company and
the Purchaser. No provision hereunder may be waived other than in a written
instrument executed by a waiving party.

               SECTION 11. Headings. The headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be part of this Agreement.

               SECTION 12. Severability. In case any provision contained in this
Agreement should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.

               SECTION 13. Governing Law; Venue. This Agreement is to be
construed in accordance with and governed by the federal law of the United
States of America and the internal laws of the State of New York without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the parties. Each of the Company and the Purchaser submits
to the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York State court sitting in New
York County for purposes of all legal proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby.

               SECTION 14. Counterparts. This Agreement may be executed
(including, without limitation, by facsimile signature or by delivery by
portable document format (“PDF”)) in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered (including by
facsimile) to the other parties.

               SECTION 15. Entire Agreement. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Purchaser makes any
representation, warranty, covenant or undertaking with respect to such matters.
Each party expressly represents and warrants that it is not relying on any oral
or written representations, warranties, covenants or agreements outside of this
Agreement.

- 25 -

--------------------------------------------------------------------------------



               SECTION 16. Fees and Expenses. Except as set forth herein, each
of the Company and the Purchaser shall pay its respective fees and expenses
related to the transactions contemplated by this Agreement.

               SECTION 17. Assignment. This Agreement is made solely for the
benefit of and is binding upon the Purchaser and the Company and to the extent
provided in Section 7.3, any person controlling the Company or the Purchaser,
the officers and directors of the Company, and their respective executors,
administrators, successors and assigns, and subject to the provisions of Section
7.3, no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include any subsequent
purchaser, as such purchaser, of the Shares sold to the Purchaser pursuant to
this Agreement.

[Remainder of Page Left Intentionally Blank]

 

- 26 -

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.

                DELTA FINANCIAL CORPORATION     By:         

--------------------------------------------------------------------------------

      Name:       Title:       Print or Type:                    

--------------------------------------------------------------------------------

    Name of Purchaser      (Individual or Institution)     

--------------------------------------------------------------------------------

    Jurisdiction of Purchaser’s Executive Offices               

--------------------------------------------------------------------------------

    Name of Individual representing      Purchaser (if an Institution)         
     

--------------------------------------------------------------------------------

    Title of Individual representing      Purchaser (if an Institution) 
Signature by: 
                           Individual Purchaser or Individual       
 representing Purchaser:       

--------------------------------------------------------------------------------

                 Address:          

--------------------------------------------------------------------------------

                   Telephone:        

--------------------------------------------------------------------------------

                  Facsimile:         

--------------------------------------------------------------------------------

        E-mail:         

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------